Motion for leave to appeal to the Court of Appeals denied. This court, in affirming the judgment,  found sufficient evidence of the advancement by plaintiff in full of the $20,000 secured by the mortgage; and also found sufficient evidence to support the conclusion of the Special Term as to the amount still due. There was no determination that the appellant was estopped from inquiring into the amount advanced and the amount actually due; and the record satisfied this court that such inquiry was *699permitted with sufficient fullness by the learned Special Term. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.